IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00412-CR

NOLAN MICHAEL SHULTZ,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                              From the County Court
                              Navarro County, Texas
                               Trial Court No. 70470


                                       ORDER


      Appellant was convicted of driving while intoxicated and sentenced to 180 days

in jail and a $4,000 fine. His sentence was suspended and appellant was placed on

community supervision for 18 months.

      After determining that, due to appellant’s failure to pay for the reporter’s record,

no reporter’s record would be filed, the appeal was submitted on the clerk’s record alone;

and appellant’s brief was due on March 28, 2016. When no brief was filed, appellant was

notified of the late brief. Appellant subsequently filed a motion for extension of time to
file his brief, requesting a 60 day extension. That motion was granted and appellant’s

brief was due June 3, 2016.

        On June 3, 2016, appellant submitted a second motion for extension of time to file

his brief, requesting another 60 day extension. As a reason for the extension, counsel for

appellant asserted that he had a brief due in another appeal in this Court for which he

was given no further extensions. Like that appeal, there is nothing to indicate that this

appeal is anything other than a routine appeal.

        Accordingly, appellant’s motion for extension of time to file his brief is denied. His

brief is ordered to be filed no later than 5:00 p.m. on July 20, 2016. This gives appellant a

total of 146 days to do what the appellate rules allocate 30 days in a routine appeal such

as this. See TEX. R. APP. P. 38.6(a). If the brief is not timely filed, the Court will abate the

appeal for a hearing to determine if appellant is receiving effective assistance of counsel.

See TEX. R. APP. P. 38.8(b).




                                            PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed June 15, 2016




Shultz v. State                                                                           Page 2